DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous claim rejections made under 35 U.S.C. 112 (b) as indicated in the Office action dated July 7, 2021 is withdrawn in view of applicant’s amendment made to claims 1 and 4-6.			
Previous claim rejection made under 35 U.S.C. 102 (a)(1) and (a)(2) made over Calleja et al. (US 20170016036 A1) is withdrawn in view of applicant’s remarks. 
Previous claim rejection made under 35 U.S.C. 103 over Reney (WO 2013010090 A2) in view of Kudla et al. (US 20110165658 A1) is maintained for reasons of record. 
New rejections are made to address new claims, claims 16-19. 


Title of Invention
The amended specification filed on October 6, 2021 has been received and accepted. 












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 remain rejected and claims 16, 18 and 19 are newly rejected under 35 U.S.C. 103 as being unpatentable over Reney (WO 2013010090 A2, published on January 17, 2013) (“Reney” hereunder) in view of Kudla et al. (US 20110165658 A1, published on July 7th 2011) (“Kudla” hereunder).
Reney discloses a method of culturing high lipid content algae, the method comprising culturing the said algae in a culture medium comprising yeast extract.  The term high lipid means at least 67 % total fat.  See p. 2, lines 6 – 20,  The reference teaches that Thraustochytrium, Dinophyceae, Cryptophyceae cohnii are algae that are known to be capable of producing elevated levels of total fat or algal biomass containing elevated levels of total fat.  See p. 20, line 26 – p. 21, line 7; instant claims 4-7.  The reference suggests that selenium-enriched yeast and selenium compounds such as sodium selenite, selenomethionine, etc. are useful in the invention. See p. 8, line 28 – p. 9, line 31; instant claims 2-3.

Kudla discloses a method of obtaining high lipid content algae comprising at least 67 total fat, comprising culturing an algae in organic selenium comprising 2-hydroxy-4-methylselenobutanoic acid.   The reference teaches that the cultural medium can comprise preferably between 0.8 -200 mg/L of 2-hydroxy-4-methylselenobutanoic acid. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Reney and use the disclosed selenized yeast or selenium compounds or 2-hydroxy-4-methylselenobutanoic acid in the amount ranging from 0.8-200 mg/L as motivated by Kudla.  The skilled artisan would have been motivated to do with a reasonable expectation of success, as 1) both references teach or suggest a method of cultivate high lipid producing algae in a culture medium comprising selenium; and 2) Kudla teaches using organic selenium comprising 2-hydroxy-4-methylselenobutanoic acid and the suitable concentration range of the compound.  
Regarding the concentration range of the selenium containing compound, a prima facie case of obviousness exist in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05, I; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Since the claimed range of the 2-hydroxy-4-methylselenobutanoic acid concentration is well within the range disclosed by Kudla, the limitation is prima facie obvious. 
Furthermore, it is also well settled in patent law that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since Kudla teaches the general concentration range of the selenium-containing compound suitable to culture high lipid content algae, finding the optimal or sufficient concentration by routine experimentations to grow the algae would have only taken ordinary skill in the art. 


Claim 17 is rejected under 35 U.S.C. 103 over 2) as being unpatentable over Reney and Kudla as applied to claims 1-7, 16, 18 and 19 as above, and further in view of Calleja et al. (US 20170016036 A1, published on January 19, 2017) (“Calleja” hereunder). 
Although Reney generally teaches the Thraustochytrium family can be cultured in the selenium containing medium, the reference fails to specifically disclose the genus as described in present claim 17.  
Calleja discloses a method for culturing microalgae of the Aurantiochytrium genus in a culture medium comprising conventional components known for culturing microalgae; such components include selenites.  See [0075].  Table 2 teaches a culture medium comprising 0-1 mg/L of sodium selenite (Na2SeO3).  The reference teaches that certain species of protists are “able to accumulate or secrete large amounts of lipids, in particular polyunsaturated fatty acids”.  See [0005]. The reference teaches that Thraustochytrids, particularly Aurantiochytrium, are known to produce DHA when cultured heterotropically.  See [0008].  
Given the teachings of Reney that the Thraustochytride protists are cultured on selenium containing medium to produce at least 67 wt % of fatty acid lipids, one of ordinary skill in the art would have been obviously motivated to look for specific types of microalgae that can be cultured for the said purposes. Since Calleja teaches Aurantiochytrium among Thraustrochytids is particularly known as a DHA-rich protist, the skilled artisan would have had a reasonable expectation of successfully producing at least 67 wt % of the fatty acid lipids by employing the Reney method or an obvious variation thereof.  
Response to Arguments
Applicant's arguments filed on October 6, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection under 103 over Raney in view of Kudla, applicant argues that the concentration of selenium in Raney ranges at least from 750 mg/L, which is significantly larger than the selenium concentration in the claim.  Applicant further characterizes the Kudla invention is to solve selenium deficiencies by providing enriched microorganisms in a medium comprising selenium at concentration of 0. 5 mg/L - to 2000 mg/selenium.  
Applicant asserts that the claimed invention is that adding selenium in a culture medium at a concentration of 1-8mg/L “improves the production of lipids rich in polyunsaturated fatty acids by protests, while reducing the quantity of saturated fatty acids.”  However, such method is plainly disclosed in Kudla as the selenium concentration of the prior art medium overlaps with applicant’s concentration range.  Given the teachings of prior art to use selenium for culturing lipid-rich microalge, optimization of the nutrient to an efficient concentration range would have only taken ordinary skill in the art. 



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617